DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on November 30, 2021. Claims 1, 2, 7, 10, 17, and 20 have been amended. Claims 46-48 have been withdrawn. Claims 54-57 have been added.  Claims 8, 9, 11, 12, 16, 21-32, 34-45, and 49-53 have been cancelled.

	Response to Arguments
Applicant's arguments filed on November 30, 2021 have been fully considered but they are not persuasive. 
As to pages 9-10 of the Applicant’s arguments, Applicant argued that the prior art to Yu fails to disclose the “conical” mixing chamber. However, the Examiner respectfully disagrees. The structure of 32 is a funnel shape (Para. [0030]) and is configured to direct the mixing fluid from inlets 22/21 to the outlet (33, Para. [0030]), therefore the “conical” structure of the mixing chamber is disclosed by Yu. The argument is not persuasive.
As to pages 10-11 of the Applicant’s arguments, Applicant argued that the prior art to Clearman fails to show a valve adapted to divide and vary the supply of fluid flow between the least one first inlet and the at least one second inlet and the limitation that the varying of the supply in turn varies the output of the fluid from the outlet of the conical mixing volumes. The Examiner is aware of that Clearman does not disclose conical mixing volumes and the limitation that the varying of the supply in turn varies the output of the fluid from the outlet of the conical mixing volumes. However, the rejection is an obviousness rejection based on 35 U.S.C. 103. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, 13-15, 17-20, 33, and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN203002500U) in view of Clearman et al. (US 7,278,591 B2).
With regard to claim 1, Yu teaches a spray head adapted for connection to a supply of fluid (Fig. 1), comprising: a body to receive the supply of fluid, a plurality of conical mixing volumes (32 with funnel structure, see Para. [0030]), in fluid connection with the body and supply of fluid, each conical mixing volume (32) having an outlet (Fig. 9), each conical mixing volume including a. at least one first inlet (21) for a flow of fluid into the conical a. mixing volume at an angle to a conical axis thereof, and b. at least one second inlet (22) for a flow of fluid into the conical mixing volume substantially parallel to the conical axis (Fig. 9).
However, Yu fails to teaches a valve disposed upstream of the conical mixing volumes, the valve adapted to divide and vary the supply of fluid flow between the at least one first inlet 
Clearman teaches a valve (462) disposed upstream of the conical mixing volumes (Fig. 4), the valve adapted to divide and vary the supply of fluid flow between the at least one first inlet and the at least one second inlet, which in turn varies the output of the fluid from the outlet of the conical mixing volumes (Col. 14 lines 10-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu, by incorporating the valve (462) as taught by Clearman disposed upstream of the conical mixing volumes of Yu with the first port of the valve in connection to the first inlet (21) of Yu and with the second port of the valve in connection to the second inlet (22) of Yu, for the benefit of selectively control the inlets in order to improve or change the characteristics of spray width, spray distribution or trajectory, spray velocity (Col. 1 lines 12-15).
With regard to claim 2, Yu in view of Clearman further discloses the valve is a sliding valve to divide and vary the supply of fluid (462 of Clearman).
With regard to claim 3, Yu in view of Clearman further discloses the at least one first inlet (21) and the at least one second inlet (22) are formed by an open top at a base of the conical mixing volume (Fig. 9).
With regard to claim 4, Yu in view of Clearman further discloses the at least one second inlet (22) is upstream of the at least one first inlet (21 Fig. 9).
With regard to claim 5, Yu in view of Clearman further discloses the outlet (Fig. 9) is formed by an aperture at a peak of the conical mixing volume (Fig. 9).
With regard to claim 6, Yu in view of Clearman further discloses the output of the fluid from the outlet (Fig. 9) can be varied from, and anywhere in between as a continuum, a fine mist to a hard stream, or needles of water (Col. 1 lines 13-15 of Clearman).

With regard to claim 10, Yu in view of Clearman further discloses wherein the at least one first inlet comprises a plurality of inlets (Fig. 4).
With regard to claim 13, Yu in view of Clearman further discloses the plurality of conical mixing volumes (32) is part of a first unitary body, as a conical volume plate (3).
With regard to claim 14, Yu in view of Clearman further discloses each of the conical mixing volumes (32) at least in part defines the at least one first inlet (21).
With regard to claim 15, Yu in view of Clearman further discloses the at least one first inlet (21) is at substantially ninety degrees to the conical axis (Fig. 9).
With regard to claim 17, Yu in view of Clearman further discloses wherein the at least one second inlet (22) is in a second unitary body (2), as a top plate and wherein the top plate (Fig. 2) seals to the conical volume plate (2, Fig. 9).
With regard to claim 18, Yu in view of Clearman further discloses there is a face plate (3) located downstream and sealed to the conical volume plate (2 Fig. 2).
With regard to claim 19, Yu in view of Clearman further discloses the face plate (3) has apertures there through for the outlets (Fig. 9).
With regard to claim 20, Yu in view of Clearman further discloses the sliding valve (426 of Clearman) includes a valve body which slides along a major axis of the body (Fig. 4).
With regard to claim 33, Yu in view of Clearman further discloses the at least first one inlet (21) is at a tangent to the conical axis (Fig. 9).
With regard to claim 54, Yu in view of Clearman further discloses the valve is a rotary valve to divide and vary the supply of fluid (426 of Clearman).
With regard to claim 55, Yu in view of Clearman further discloses there are four inlet apertures (Figs. 8 and 9 of Yu show a plurality of mixing volumes, each has two inlet apertures so the total is more than four)

With regard to claim 57 Yu in view of Clearman further discloses the interior of the conical mixing volume (32) tapers from a base of the conical mixing volume to the outlet formed by an aperture (outlet at 31) at a peak of the conical mixing volume.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752